Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6 – 10, 12, and 14 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0156518) (hereinafter Mammou) in view of Najaf-Zadeh et al. (US 2021/0209809) (hereinafter Najaf-Zadeh).

Regarding claims 1, 9, and 17, Mammou teaches a method, apparatus and non-transitory computer readable medium storing instructions for the method of encoding a video stream using video point cloud coding, the method being performed by at least one processor and comprising: 
obtaining a source point cloud (e.g. Fig. 2E and par. 72: depicting and describing that the system receives a reference point cloud, wherein the reference point cloud is the equivalent of the source point cloud); 
obtaining a geometry-reconstructed point cloud, wherein the geometry-reconstructed point cloud is reconstructed using lossy coding (e.g. Fig. 2E, and par. 73: depicting and describing that the system obtains a geometry-reconstructed point cloud, the geometry reconstructed point cloud reconstructed using lossy coding); 
obtaining a target point included in the geometry-reconstructed point cloud (e.g. Fig. 2E, and pars. 73 – 75 and pars. 112 - 122: depicting and describing that the system determines a target point included in the geometry-reconstructed point cloud); 
performing at least one of a forward search to determine a first plurality of points of the source point cloud which are nearest neighbors to the target point, and a backward search to determine a second plurality of points of the source point cloud for which the target point is a nearest neighbor (e.g. Fig. 2E, and pars. 70 – 111: depicting and describing that the system determines a set of nearest geometric neighbors of the target point in the reference point cloud and determines a set of nearest geometric neighbors of the target point in the geometry-reconstructed point cloud, wherein determining the set of nearest geometric neighbors of the target point in the reference cloud is the equivalent of a forward search to determine a first plurality of points of the source cloud which are nearest neighbors to the target point, and wherein determining the set of nearest geometric neighbors of the target point in the geometry-reconstructed point cloud is the equivalent of the backward search to determine a second plurality of points of the source cloud which are nearest neighbors to the target point); 
determining a color value based on at least one of a color value of the first plurality of points and a second color value of the second plurality of points (e.g. pars. 118 – 122: describing that the system determines an average color value of the set of nearest geometric neighbors in the reference point cloud); 
selecting a color value for the target point based on the average color value (e.g. Fig. 2 and pars. 70-111: depicting and describing that the determined color value is selected for the target point based on the calculated color value); and 
generating an encoded video stream based on the selected color value (e.g. Fig. 2, and pars. 70 – 111: depicting and describing that the system generates an encoded video stream based on the selected color value).
Mammou does not explicitly teach:
wherein performing at least one of a forward search and a backward search comprises performing at least one of a forward K-dimensional (KD)-tree search to determine a first plurality of points of the source point cloud which are nearest neighbors to the target point, and a backward KD-tree search to determine a second plurality of points of the source point cloud for which the target point is a nearest neighbor; and
wherein determining a color value comprises determining an average color value based on at least one of a first average color value of the first plurality of points and a second average color value of the second plurality of points.
Najaf-Zadeh, however, teaches a method, apparatus and non-transitory computer readable medium storing instructions for the method of encoding a video stream using video point cloud coding:
wherein performing at least one of a forward search and a backward search comprises performing at least one of a forward K-dimensional (KD)-tree search to determine a first plurality of points of the source point cloud which are nearest neighbors to the target point, and a backward KD-tree search to determine a second plurality of points of the source point cloud for which the target point is a nearest neighbor (e.g. pars. 178 – 180, and 185: describing that the system performs a KD-tree search in the reconstructed point cloud to determine a plurality of points that are closest to the target point, and performs a backward KD-tree search in the smoothed point cloud to determine a plurality of points nearest the target point); and
wherein determining a color value comprises determining an average color value based on at least one of a first average color value of the first plurality of points and a second average color value of the second plurality of points (e.g. pars. 178 – 180, and 185: describing that the system determines an average color value based on at least one of the average color value of the points determined from the forward search in the source point cloud or the average color value of the points determined from the backward search in the smoothed point cloud).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Mammou by adding the teachings of Najaf-Zadeh in order to perform at least one of a forward KD-tree search and a backward KD-tree search, and in order to determine an average color value. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduction in complexity of attribute transfer at the decoder (Najaf-Zadeh, e.g. par. 58: describing a desire to reduce the complexity of attribute transfer).

Turning to claims 2 and 10, Mammou and Najaf-Zadeh teach the limitations of claims 1 and 9, respectively, as discussed above. Mammou does not explicitly:
wherein the average color value is determined based on the second average color value without using the first average color value.
Najaf-Zadeh, however, teaches an apparatus and method for encoding a video stream:
wherein the average color value is determined based on the second average color value without using the first average color value (e.g. par. 185: describing that the average color value is determined based on the average color value of the forward KD-tree search only).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Mammou by adding the teachings of Najaf-Zadeh in order to determine an average color value using only the average color value of one set of plurality of points closest to the target point. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduction in complexity of attribute transfer at the decoder (Najaf-Zadeh, e.g. par. 58: describing a desire to reduce the complexity of attribute transfer).

Regarding claims 4 and 12, Mammou and Najaf-Zadeh teach the limitations of claims 1 and 9, respectively, as discussed above. Mammou does not explicitly teach:
wherein the average color value is determined based on the first average color value without using the second average color value (e.g. Fig. 2E, and pars. 70 – 111: depicting and describing that the system determines a set of nearest geometric neighbors of the target point in the reference point cloud, only one set of nearest geometric neighbors of the target point in the reference point cloud being used).
Najaf-Zadeh, however, teaches a method and apparatus for encoding a video stream:
wherein the average color value is determined based on the first average color value without using the second average color value (e.g. par. 185: describing that the average color value is determined based on the average color value of only one set of points obtained from a KD-tree search, reasonably suggesting that the average color value is determined based on the first average color value without using the second average color value).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Mammou by adding the teachings of Najaf-Zadeh in order to determine an average color value using only the average color value of one set of plurality of points closest to the target point. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduction in complexity of attribute transfer at the decoder (Najaf-Zadeh, e.g. par. 58: describing a desire to reduce the complexity of attribute transfer).

Turning to claims 6 and 14, Mammou and Najaf-Zadeh teach the limitations of claims 1 and 9, respectively, as discussed above. Mammou further teaches:
wherein the at least one of the first average color value and the second average color value is determined using an integer conversion (e.g. pars. 118 – 122: describing that the system determines at least one of the first color value and the second color value using an absolute value function, wherein an absolute value function is the equivalent of the integer conversion, and wherein the at least one of the first color value and the second color value is the equivalent of the first average color value and the second average color value [see discussion above]).

Turning to claims 7 and 15, Mammou and Najaf-Zadeh teach the limitations of claims 1 and 9, respectively, as discussed above. Mammou does not explicitly teach:
wherein the at least one of the first average color value and the second average color value is determined using at least one from among a linear model, a quadratic model, or a non-linear model.
Najaf-Zadeh, however, teaches a method and apparatus for encoding a video stream:
wherein the at least one of the first average color value and the second average color value is determined using at least one from among a linear model, a quadratic model, or a non-linear model (e.g. pars. 178 – 180, 185, and 189 – 191: describing that the first average color value and the second average color value are determined using a weighted average function, wherein the weighted average function is the equivalent of the linear model)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Mammou by adding the teachings of Najaf-Zadeh in order for at least one of the first average color value and the second average color value is determined using at least one from among a linear model, a quadratic model, or a non-linear model. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduction in complexity of attribute transfer at the decoder (Najaf-Zadeh, e.g. par. 58: describing a desire to reduce the complexity of attribute transfer).

Regarding claims 8, 16, and 20, Mammou and Najaf-Zadeh teach the limitations of claims 1, 9, and 17, respectively, as discussed above. Mammou does not explicitly teach:
wherein the at least one of the first average color value and the second average color value is determined based on at least one of a voxelized source point cloud and a voxelized geometry-reconstructed point cloud.
Najaf-Zadeh, however, teaches a method and apparatus for encoding a video stream:
wherein the at least one of the first average color value and the second average color value is determined based on at least one of a voxelized source point cloud and a voxelized geometry-reconstructed point cloud (e.g. par. 189 - 191: describing that the system determines at least one of the first average color value and the second average color value by dividing the source and target point clouds into 3-dimensional cells, determines a plurality of points within the 3-dimensional cell containing the target point in the target point cloud and the corresponding 3-dimensional cell in the source point cloud, and determines the average color value based on the average color value of at least one of the plurality of points in the 3-dimensional cell in the target point cloud and the plurality of points in the corresponding 3-dimensional cell in the source point cloud, wherein dividing each point cloud into 3-dimensional cells and performing the KD-tree search on the identified cells to determine the average color value is the equivalent of determining the first average color value and the second average color value based on a voxelized source point cloud and a voxelized geometry-reconstructed point cloud).

Turning to claim 18, Mammou and Najaf-Zadeh teach the limitations of claim 17, respectively, as discussed above. Mammou does not explicitly:
wherein the average color value is determined based on only one of the first average color value or the second average color value.
Najaf-Zadeh, however, teaches an apparatus and method for encoding a video stream:
wherein the average color value is determined based on only one of the first average color value or the second average color value (e.g. par. 185: describing that the average color value is determined based on the average color value of the forward KD-tree search only).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Mammou by adding the teachings of Najaf-Zadeh in order for the average color value is determined based on only one of the first average color value or the second average color value. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduction in complexity of attribute transfer at the decoder (Najaf-Zadeh, e.g. par. 58: describing a desire to reduce the complexity of attribute transfer).

Regarding claim 19, Mammou and Najaf-Zadeh teach the limitations of claims 1 and 9, respectively, as discussed above. Mammou does not explicitly teach:
wherein the at least one of the first average color value and the second average color value is determined using at least one of an integer conversion, a linear model, a quadratic model, or a non-linear model.
Najaf-Zadeh, however, teaches a method and apparatus for encoding a video stream:
wherein the at least one of the first average color value and the second average color value is determined using at least one of an integer conversion, a linear model, a quadratic model, or a non-linear model (e.g. pars. 178 – 180, 185, and 189 – 191: describing that the first average color value and the second average color value are determined using a weighted average function, wherein the weighted average function is the equivalent of the linear model)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Mammou by adding the teachings of Najaf-Zadeh in order for the at least one of the first average color value and the second average color value is determined using at least one of an integer conversion, a linear model, a quadratic model, or a non-linear model. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for reduction in complexity of attribute transfer at the decoder (Najaf-Zadeh, e.g. par. 58: describing a desire to reduce the complexity of attribute transfer).
Allowable Subject Matter
Claims 3, 5, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487      

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487